

113 SRES 276 ATS: Designating October 2013 as National Work and Family Month.
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 276IN THE SENATE OF THE UNITED STATESOctober 29, 2013Mr. Merkley (for himself, Mr. Crapo, Mr. Durbin, Mrs. Murray, Mr. Schatz, Mr. Brown, Mr. Udall of New Mexico, Mr. Heinrich, Mr. Begich, Mr. Warner, and Mr. Cardin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 2013 as National Work and Family Month.Whereas, according to a report by WorldatWork, a nonprofit
			 professional association with expertise in attracting, motivating, and
			 retaining employees, the quality of a job and the supportiveness of a
			 workplace are key predictors of the job productivity, job
			 satisfaction, and commitment to the employer of workers, as well as of
			 the ability of an employer to retain workers;Whereas the term work-life balance refers to
			 specific organizational practices, policies, and programs that are guided by a
			 philosophy of active support for the efforts of employees to achieve success
			 within and outside the workplace, such as caring for dependents, promoting health and
			 wellness, providing paid and unpaid time off, providing financial support, encouraging community involvement,
			 and improving workplace culture;Whereas numerous studies show that employers that offer
			 effective work-life balance programs are better able to recruit more talented
			 employees, maintain a happier, healthier, and less stressed workforce, and
			 retain experienced employees, which produces a more productive and stable
			 workforce with less voluntary turnover;Whereas job flexibility often allows parents to be more
			 involved in the lives of their children, and research demonstrates that
			 parental involvement is associated with higher achievement in language and
			 mathematics, improved behavior, greater academic persistence, and lower dropout
			 rates in children;Whereas military families have special work-life needs
			 that often require robust policies and programs that provide flexibility to
			 employees in unique circumstances;Whereas studies show that family rituals such as
			 sitting down to dinner together and sharing activities on weekends and
			 holidays positively influence the health and development of children, and that
			 children who eat dinner with their families every day consume nearly a full
			 serving more of fruits and vegetables per day than those who never eat dinner
			 with their families or do so only occasionally; andWhereas the month of October is an appropriate month to
			 designate as National Work and Family Month: Now, therefore, be itThat the Senate—(1)designates
			 October 2013 as National Work and Family Month;(2)recognizes the
			 importance of work schedules that allow employees to spend time with their
			 families to job productivity and healthy families;(3)urges public
			 officials, employers, employees, and the general public to work together to
			 achieve more balance between work and family; and(4)calls upon the
			 people of the United States to observe National Work and Family Month with
			 appropriate ceremonies and activities.